Hall, Judge.
In a suit by a finance company to recover a deficiency balance on the purchase price of a repossessed automobile, defendant appeals from the denial of his motion to dismiss. The trial judge certified that the order should be subject to review. The only issue raised is whether the omission of the automobile dealer’s name in the blank provided on a form conditional-sale contract leaves the parties to the contract so uncertain as to make it unenforceable, even though signed by the dealer’s finance manager, an authorized agent, and though the name of the dealer appears elsewhere on the face of the contract.
It cannot be said as a matter of law on motion to dismiss the petition that this contract in no way indicates or shows who are the parties to the contract. Oglesby Gro. Co. v. Williams Mfg. Co., 112 Ga. 359 (37 SE 372). See also Fraser v. Jarrett, 153 Ga. 441 (112 SE 487); Nationwide Mut. Ins. Co. v. Teal, 112 Ga. App. 236 (2) (144 SE2d 567); Cooper v. G. E. Constr. Co., 116 Ga. App. 690 (158 SE2d 305).
The trial court did not err in overruling the defendant’s motion to dismiss plaintiff’s petition.

Judgment affirmed.


Jordan, P. J., and Whitman, J., concur.